Lacy, J.
(after stating the case as aforesaid), delivered the opinion of the court.
There is a motion here to dismiss the appeal for want of jurisdiction ; the amount of the decree against the defendant being purely pecuniary, and falling below the jurisdictional sum of $500. And this is the first question to be here determined. As has been often said, we will say again, the jurisdiction of this court is limited by the constitution to an amount not less than $500. The amount actually in dispute is the criterion of jurisdiction. The plaintiff's claim determines the jurisdiction on his side, and the amounts adjudged or decreed to be paid by the defendant ascertains it on his. In calculating the amount involved in the decree appealed from, all costs are excluded, and interest is not estimated beyond the date of the decree. The matter in controversy must not only be of the value of $500, but the controversy in relation to matter of that value must be continued by the appeal; and it has been held in this court that, although the action was for more than the jurisdictional amount, when the verdict was for less the court would not take jurisdiction upon the appeal of the defendant. Lewis v. Long, 3 Munf. 136; Gage v. Crockett, 27 Gratt. 735; Harman v. City of Lynchburg, 33 Gratt. 37; Batchelder v. Richardson, 75 Va. 835; Campbell v. Smith, 32 Gratt. 288; Umbarger v. Watts, 25 Gratt. 167; Bart. Ch. Pr. 1110; Fink v Denny, 75 Va. 663; Smith v. Rosenheim, 79 Va. 540; Duffy v. Figgatt, 80 Va. 666; McCarty v. Hamaker, 5 S. E. Rep. 538; McIntosh v. Braden, 80 Va. 217. The matter in controversy is that which is the essence and substance of the judgment, and by which the party may discharge himself. The matter íd controversy is that for which the suit s brought, or for which judgment is rendered, and not that *36which, may or may not come in question. The matter for which the appellant may discharge himself is the amount decreed against him, which is $297.96. Beyond this there is no claim against him in this suit. This is less than the jurisdictional sum of $500, and this court is without jurisdiction to determine the matters arising on the appeal, which must therefore he dismissed; and no other question will be considered here.
Appeal dismissed.